EXHIBIT 5.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormF-10 (File No. 333-181196) of our reportdated February 23, 2012 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in Encana Corporation's Annual Report on Form 40-F for the year ended December31, 2011. We also consent to the incorporation by reference in this Registration Statement on FormF-10 (File No. 333-181196) of our report dated April 24, 2012 relating to the financial statements, which appears in Encana Corporation's Form 6-K filed with the Securities and Exchange Commission on April 27, 2012. We also consent to the reference to us under the heading “Experts”in such Registration Statement. /s/ PricewaterhouseCoopers LLP Chartered Accountants Calgary, Alberta May 15, 2012 “PwC” refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership, which is a member firm of PricewaterhouseCoopers International Limited, each member firm of which is a separatelegalentity.
